Per Curiam :
Whether preliminary proofs of loss have been actually given to the insurance company is a question of fact for the jury. Whether the proofs furnished are sufficient is for the Court. There is no question that proofs of the loss were furnished; the only point made was as to their sufficiency. We are of opinion that the amended proofs of loss were sufficient. This being the case, the point of the effect of the insanity of the insured, raised in the plaintiff’s second point, was immaterial. *518The answer of the Court may be conceded to have been wrong, but it did no harm to the plaintiff in error. As to the other assignments, as to the keeping and using benzine or other inflammable oils on the premises, the answers to the points, and the instructions of the Court in the charge, were altogether accordant to the opinion of this Court when the case was here before: 9 W. N. C., 108.
Judgment affirmed.